Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on April 7, 2022 has been entered and made of record.  Claims 1-8, 10-19, and 22 are pending and are being examined in this application.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11, 11, 15-17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Pub. 20170308613) in view of Cremer et al. (US Pub. 20170193362).
Referring to claim 1, Zhu discloses a method for expanding a set of data that a search engine searches, where said expansion is performed using one or more artificial intelligence (Al) models, the method comprising: 
as part of a search session, receiving user input at a search engine [par. 23; a query is received]; 
performing one or more searches on a set of data using the user input [par. 23; a search engine performs a search based on the query];
providing search results from the one or more searches to a user [par. 23; search results are provided in response to the query]; 
...wherein the one or more Al models are configured to operate on the search results and to cause additional searchable data to be generated, wherein the additional searchable data (i) is related to the user input and (ii) was not previously included in the search results, and wherein the additional searchable data...is added to the set of data such that the set of data is expanded [par. 23; a classification model determines a category associated with a particular keyword and provides the category as part of a search result (e.g., by integrating the category as part of the search result)]; 
...wherein the particular Al model is applied to the search results, and the additional searchable data is subsequently generated, and wherein the additional searchable data is then added to the set of data such that the set of data is now expanded data [par. 23; note the category added to the search result];
causing the search engine to conduct a subsequent search on the expanded data such that the subsequent search is performed on a combination of existing data originally included in the set of data and newly created data generated by the particular AI model [par. 23; an index is updated with the category, enabling subsequent searches to reference the updated index to determine the category]; and 
returning a result from the subsequent search to the user [par. 23; note providing of the category as part of the search result].
Zhu does not appear to explicitly disclose providing, in a user interface, a list of one or more Al models; and receiving a user selection of a particular Al model included among the one or more Al models.
However, Cremer discloses providing, in a user interface, a list of one or more Al models; receiving a user selection of a particular Al model included among the one or more Al models [pars. 35 and 104; a user selects a classification model from “n” number of classification models].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by Zhu so that the category is determined based on a classification model selected by the user as taught by Cremer. The motivation for doing so would have been to provide a more personalized classification process.
Referring to claim 3, Cremer discloses wherein a history of the search session includes a history of previous Al models selected by the user [pars. 44 and 104; different users are associated with different classification models selected by the users in a user history].
Referring to claim 5, Zhu discloses wherein the additional searchable data is added to a search index [par. 23; note the updated index].
Referring to claim 6, Zhu discloses wherein applying the particular Al model to the search results causes raw data to be generated, and wherein the raw data is subsequently refined to generate refined data [par. 19; the classification model converts the keyword into a word vector, performs cluster analysis to identify a nearest cluster; and uses the identified cluster to determine the category].
Referring to claim 7, Zhu discloses wherein the refined data is indexed to create a semantic index [par. 23; note updating of the index with the category].
Referring to claim 8, Zhu discloses wherein the semantic index is searched by the search engine [par. 23; note referencing of the updated index to perform subsequent searches].
Referring to claim 10, Cremer discloses wherein the method further comprises: displaying a user interface element in the user interface that, when selected, provides the list of one or more Al models [pars. 35 and 104; enabling the user to selects a classification model from “n” number of classification models entails providing a corresponding user interface element].
Referring to claim 11, Cremer discloses wherein the method further comprises using history from other applications and hardware to determine the one or more Al models that are included in the list [par. 44; a classification model is selected based on user history (e.g., associated with multiple users and respective devices)].
Referring to claim 15, see at least the rejection for claim 1. Zhu further discloses a computer system configured to expand a set of data that a search engine searches, where said expansion is performed using one or more artificial intelligence (Al) models, said computer system comprising: one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to cause the computer system to perform the claimed steps [fig. 9; system 1500 comprises processor 1501 and memory 1503].
Referring to claim 16, see the rejection for claim 6.
Referring to claim 17, see the rejection for claim 7.
Referring to claim 19, Zhu discloses wherein at least some of the additional searchable data is displayed proximately to the search results in the user interface [par. 23; the category is provided as part of the search result].
Referring to claim 22, see the rejection for claim 1, which incorporates the claimed method.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Cremer in view of Bleckner et al. (US Pat. 7953730).
Referring to claim 2, Zhu and Cremer do not appear to explicitly disclose wherein a history of the search session includes a history of previous searches the user.
However, Bleckner discloses wherein a history of the search session includes a history of previous searches the user [col. 4, lines 8-10; a search history includes previously entered search terms].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Zhu and Cremer so that the user history includes previous searches as taught by Bleckner. The motivation for doing so would have been to provide guidance to the user in performing further searches [Bleckner, col. 1, lines 45-56].
Referring to claim 4, Zhu and Cremer do not appear to explicitly disclose wherein a history of the search session includes a set of search results that the user has identified as being particularly relevant.
However, Bleckner discloses wherein a history of the search session includes a set of search results that the user has identified as being particularly relevant [col. 4, lines 14-16; a search history includes a record of search results that were actually clicked on by the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Zhu and Cremer so that the user history includes click information as taught by Bleckner. The motivation for doing so would have been to provide guidance to the user in performing further searches [Bleckner, col. 1, lines 45-56].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Cremer in view of Stark et al. (US Pub. 20060020962).
Referring to claim 18, Zhu and Cremer do not appear to explicitly disclose herein the user interface includes a user interface element that, when selected, causes the list of one or more Al models to be displayed.
However, Stark discloses wherein the user interface includes a user interface element that, when selected, causes the list of one or more Al models to be displayed [par. 40; a “Search History” tab, when selected, displays a search history in a selectable list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Zhu and Cremer so that the user history listing the different classification models selected by different users in previous searches is displayed as a selectable tab as taught by Stark. The motivation for doing so would have been to display the user history on an as-needed basis to save space on the screen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157